DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	In response to the amendment filed on 11/09/2022, claims 1 and 5 have been amended. Claims 4 and 18-20 have been cancelled. Claims 1-3 and 5-17 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, ln 15, the phrase should be amended as “… the plurality of second peripheral bristles;[[ and]]”.
In claim 1, ln 18-19, the phrase should be amended as “… from the front surface of the head; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich (US 2017/0164725), in view of Wang (CN 203016158, cited on 09/21/2021 IDS).
Regarding claim 1, Moskovich discloses, in fig. 1, an oral care implement (oral care implement 100) comprising: 
a head (head 120) comprising a support structure (support structure 130) and a monolithic cleaning unit (monolithic cleaning unit 140), the head having a front surface (front surface 121), a rear surface opposite the front surface (opposing rear surface 122), and a side surface extending between the front and rear surfaces (see annotated Moskovich fig. 2 below), the side surface comprising a first lateral portion, a second lateral portion, and a distal portion extending between the first and second lateral portions (see annotated Moskovich fig. 2 below), the monolithic cleaning unit comprising: 
a base portion (base portion 141) coupled to the support structure and forming a portion of the front surface of the head (see annotated Moskovich fig. 3 below); and 
a plurality of bristles (plurality of bristles 150) extending from the base portion and protruding from the front surface of the head (see figs. 1-3); 
wherein the plurality of bristles comprises a plurality of first peripheral bristles located adjacent to the first lateral portion of the side surface of the head (see annotated Moskovich fig. 2 below), a plurality of second peripheral bristles located adjacent to the second lateral portion of the side surface of the head (see annotated Moskovich fig. 2 below), and a plurality of central bristles located between the plurality of first peripheral bristles and the plurality of second peripheral bristles (see annotated Moskovich fig. 2 below); 
wherein each of the plurality of central bristles extends perpendicularly from the front surface of the head (see figs. 1-3); and 
wherein the plurality of bristles further comprises a plurality of third peripheral bristles located adjacent to the distal portion of the side surface of the head and a plurality of fourth peripheral bristles located adjacent to a proximal end of the head, each of the plurality of third and fourth peripheral bristles extending perpendicularly from the front surface of the head (see annotated Moskovich fig. 2 below, third and fourth peripheral bristles extend perpendicularly from the front surface of the head 120).
	But Moskovich does not disclose each of the plurality of first peripheral bristles and each of the plurality of second peripheral bristles extends obliquely from the front surface of the head.
	Wang teaches, in an analogous oral care field of endeavor, a toothbrush wherein each of the plurality of first peripheral bristles and each of the plurality of second peripheral bristles extends obliquely from the front surface of the head (fig. 1, two peripheral bristles 1 extends obliquely from a front surface of base plate 2 in a converging direction toward a center of the bristles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral care implement of Moskovich to provide the plurality of first peripheral bristles and second peripheral bristles extend obliquely from the front surface of the head as taught by Wang in order to avoid harming the gum when a user brushes teeth (Wang, abstract).



    PNG
    media_image1.png
    756
    1079
    media_image1.png
    Greyscale

Annotated Moskovich Fig. 2


    PNG
    media_image2.png
    589
    693
    media_image2.png
    Greyscale

Annotated Moskovich Fig. 3

	Regarding claim 2, Moskovich as modified by Wang teaches the oral care implement as in claim 1, further comprising: 
the head having a longitudinal axis that lies in a reference plane that is perpendicular to the front surface of the head (Moskovich, fig. 2, line IV-IV); and 
each of the first peripheral bristles and each of the second peripheral bristles being angled relative to the front surface of the head so as to converge towards the reference plane with increasing distance from the front surface of the head (see annotated Wang fig. 1 below, two peripheral bristles are converging toward a reference plane).

    PNG
    media_image3.png
    794
    1124
    media_image3.png
    Greyscale

Annotated Wang Fig. 1

	Regarding claim 3, Moskovich as modified by Wang teaches the oral care implement as in claim 2, wherein each of the first peripheral bristles and each of the second peripheral bristles extends from a proximal end that is adjacent to the base portion to a distal end (Moskovich, fig. 2, each peripheral bristles extend from base portion 141), and wherein each of the first peripheral bristles and each of the second peripheral bristles is spaced a first distance from an adjacently positioned one of the central bristles at the proximal end and a second distance from the adjacently positioned one of the central bristles at the distal end (Moskovich, fig. 2, first distance can be defined as a distance between a peripheral bristle and an adjacent central bristle at a proximal end of the bristles, and second distance can be defined as a distance between a peripheral bristle and an adjacent central bristle at a distal end of the bristles), the first distance being greater than the second distance (see annotated Wang fig. 1 above, first distance is greater than second distance).  

Regarding claim 5, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein the plurality of first, second, third, and fourth peripheral bristles collectively surround the plurality of central bristles (see annotated Moskovich fig. 2 above).  

Regarding claim 7, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein the monolithic cleaning element further comprises: 
a pad portion (Moskovich, fig. 4B, massaging pad 146) coupled to the support structure and forming a portion of the rear surface of the head (Moskovich, fig. 4B and para. [0034], ln 12-16, massaging pad 146 is coupled to the support structure 130 and forms a portion of the rear surface of the head); and 
a plurality of protrusions extending from the pad portion and protruding from the rear surface of the head, wherein each of the plurality of bristles has a greater length than each of the plurality of protrusions (Moskovich, para [0034], ln 16-19, massage pad 146 may include protuberances extending therefrom. Since the protuberances are intended for user’s tongue cleaning, it would not be as long as the toothbrush bristles.)

Regarding claim 8, Moskovich as modified by Wang teaches the oral care implement as in claim 7, wherein the monolithic cleaning unit further comprises an anchor portion (Moskovich, fig. 4B, anchor portion 145) that extends through the head and connects the pad portion of the monolithic cleaning unit to the base portion of the monolithic cleaning unit (Moskovich, fig. 4B, anchor portion 145 extends through the head 120 and connects the massaging pad 146 of the monolithic cleaning unit 140 to the base portion 141 of the monolithic cleaning unit).

Regarding claim 10, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein each of the plurality of bristles comprises a distal end, and wherein the distal ends of each of the plurality of bristles is spaced apart from and not in contact with the distal end of any of the other bristles (see Moskovich fig. 2, distal ends of the bristles 150 are spaced apart such that they are not in contact with each other).

Regarding claim 11, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein there are no bristles located between the plurality of first peripheral bristles and the first lateral portion of the side surface of the head, and wherein there are no bristles located between the plurality of second peripheral bristles and the second lateral portion of the side surface of the head (see annotated Moskovich fig. 2 above, there are no bristles between the second peripheral bristles and the second lateral portion. The fig. 2 does not show details of the first lateral portion, but it appears there are no bristles between the first peripheral bristles and the first lateral portion).

Regarding claim 12, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein the head has a longitudinal axis and the plurality of bristles are arranged in rows that are transverse to the longitudinal axis, each of the rows comprising one of the first peripheral bristles, one of the second peripheral bristles, and at least two of the central bristles (see annotated Moskovich fig. 2 above, each row of bristles comprises one of the first peripheral bristles, one of the second peripheral bristles, and at least two central bristles);

Regarding claim 13, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein each of the plurality of bristles extends from the base portion to a distal end, and wherein the distal ends of the plurality of bristles lie in a common plane and form a flat trim profile (see Moskovich figs. 2 and 4B, distal ends of the bristles 150 lie in a common plane and form a flat trim profile).

Regarding claim 14, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein each of the plurality of bristles is tapered (Moskovich, fig. 5 and para [0038] ln 5-6, bristles 150 have a tapered cylindrical shape).

Regarding claim 17, Moskovich as modified by Wang teaches the oral care implement as in claim 1, wherein each of the plurality of bristles has a length between 10mm and 12mm (Moskovich, para [0040], ln 4-6, bristles 150 may have height between 10 mm and 14 mm) and a maximum diameter between 0.5mm and 2.0mm (Moskovich, para [0040], ln 1-4, bristles 150 may have maximum width between 0.6 mm and 1.0 mm).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich, in view of Heinzelmann et al. (CN 1156398, cited on 09/21/2021 IDS), hereinafter Heinzelmann.
Regarding claim 1, Moskovich discloses, in fig. 1, an oral care implement (oral care implement 100) comprising: 
a head (head 120) comprising a support structure (support structure 130) and a monolithic cleaning unit (monolithic cleaning unit 140), the head having a front surface (front surface 121), a rear surface opposite the front surface (opposing rear surface 122), and a side surface extending between the front and rear surfaces (see annotated Moskovich fig. 2 above), the side surface comprising a first lateral portion, a second lateral portion, and a distal portion extending between the first and second lateral portions (see annotated Moskovich fig. 2 above), the monolithic cleaning unit comprising: 
a base portion (base portion 141) coupled to the support structure and forming a portion of the front surface of the head (see annotated Moskovich fig. 3 above); and 
a plurality of bristles (plurality of bristles 150) extending from the base portion and protruding from the front surface of the head (see figs. 1-3); 
wherein the plurality of bristles comprises a plurality of first peripheral bristles located adjacent to the first lateral portion of the side surface of the head (see annotated Moskovich fig. 2 above), a plurality of second peripheral bristles located adjacent to the second lateral portion of the side surface of the head (see annotated Moskovich fig. 2 above), and a plurality of central bristles located between the plurality of first peripheral bristles and the plurality of second peripheral bristles (see annotated Moskovich fig. 2 above); 
wherein each of the plurality of central bristles extends perpendicularly from the front surface of the head (see figs. 1-3); and 
wherein the plurality of bristles further comprises a plurality of third peripheral bristles located adjacent to the distal portion of the side surface of the head and a plurality of fourth peripheral bristles located adjacent to a proximal end of the head, each of the plurality of third and fourth peripheral bristles extending perpendicularly from the front surface of the head (see annotated Moskovich fig. 2 above, third and fourth peripheral bristles extend perpendicularly from the front surface of the head 120).
	But Moskovich does not disclose each of the plurality of first peripheral bristles and each of the plurality of second peripheral bristles extends obliquely from the front surface of the head.
 Heinzelmann teaches, in an analogous oral care field of endeavor, a toothbrush wherein each of the plurality of first peripheral bristles and each of the plurality of second peripheral bristles extends obliquely from the front surface of the head (fig. 3, two peripheral brushing clusters 32 extend obliquely from the front surface of the head in a diverging direction from a center of a toothbrush).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral care implement of Moskovich to provide the plurality of first peripheral bristles and second peripheral bristles extend obliquely from the front surface of the head as taught by Heinzelmann in order to remove tartar and massage the gum simultaneously while a user brushes teeth (Heinzelmann, Description ln 2-3). 

Regarding claim 6, Moskovich as modified by Heinzelmann teaches the oral care implement as in claim 1, further comprising: 
the head having a longitudinal axis that lies in a reference plane that is perpendicular to the front surface of the head (Moskovich, fig. 2, line IV-IV); and 
each of the first peripheral bristles and each of the second peripheral bristles being angled relative to the front surface of the head so as to diverge from the reference plane with increasing distance from the front surface of the head (Heinzelmann, fig. 3, two peripheral brushing clusters 32 are disposed in a diverging direction from a center of a toothbrush).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moskovich in view of Wang, as applied to claim 1 above, and in further view of Corbett et al. (US 2015/0074928), hereinafter Corbett.
Moskovich as modified by Wang discloses the oral care implement as in claim 1, wherein each of the plurality of first peripheral bristles and each of the plurality of second peripheral bristles is oriented at an angle (Wang fig. 1).
But they fail to disclose the plurality of peripheral bristles is oriented at an angle between 80o and 89o relative to the front surface of the head.  
Corbett teaches, in an analogous oral care field of endeavor, a toothbrush wherein the plurality of peripheral bristles is oriented at an angle between 80o and 89o relative to the front surface of the head (fig. 4 and para [0038], converging bristle tufts 102 and 106 are angled to the left by an angle between 4 and 10 degrees from a perpendicular axis that is between 80 and 86 degrees relative to the front surface of the head).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral care implement of Moskovich as modified by Wang to provide the plurality of peripheral bristles oriented at an angle between 80o and 89o relative to the front surface of the head as taught by Corbett because angled bristle tufts are proven to provide improvement in plaque removal and effective cleaning of the tooth surface and the gumline (Corbett, para [0039])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moskovich in view of Wang, as applied to claim 1 above, and in further view of Xi et al. (US 2018/0064239), hereinafter Xi.
Moskovich as modified by Wang discloses the oral care implement as in claim 1, but they fail to disclose the monolithic cleaning unit is formed from a thermoplastic elastomer.  
Xi teaches, in an analogous oral care field of endeavor, a toothbrush wherein the monolithic cleaning unit is formed from a thermoplastic elastomer (para [0027] ln 1-2, cleaning element 22 may be formed of a thermoplastic elastomer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral care implement of Moskovich as modified by Wang to provide the monolithic cleaning unit formed from a thermoplastic elastomer as taught by Xi because the elastomer material can provide a suitable hardness to a toothbrush for optimum comfort as well as cleaning benefits (Xi, para [0027]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moskovich in view of Wang, as applied to claim 1 above, and in further view of Okai (US 2017/0151044).
Moskovich as modified by Wang discloses the oral care implement as in claim 1, but they fail to wherein the head is a part of a refill head that is configured to be detachably coupled to a handle of the oral care implement.  
Okai teaches, in an analogous oral care field of endeavor, a refill head and oral care implement wherein the head is a part of a refill head that is configured to be detachably coupled to a handle of the oral care implement (figs. 1, 3, 4, 7, and 8, refill head 100, which is configured to be detachably coupled to a handle component 2 of the oral care implement, comprises head portion 130 wherein bristles are disposed on floor 138 which is connected pad portion 151 on a rear surface through an anchor portion 155. All major features of the current application are shown in Okai’s refill head).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral care implement of Moskovich as modified by Wang to provide a refill head as taught by Okai so that benefits such as effective tooth cleaning and gumline care can be achieved when a user brushes teeth with an electric toothbrush.

Response to Arguments
Applicant’s arguments filed on 11/09/2022 have been fully considered but they are not persuasive.
Applicant argues Moskovich does not teach or suggest having bristles on two peripheral sides (first and second peripheral bristles) extend at an oblique angle relative to the head while also having bristles on two other peripheral sides (third and fourth peripheral bristles) extend at a perpendicular angle. Unlike the applicant’s argument, the oral care implement of Moskovich has the third and fourth peripheral bristles extending perpendicularly from the front surface of the head. While Moskovich does not teach or suggest all bristles must extend perpendicularly from the front surface of the head, Wang teaches the bristles can be extended obliquely from the front surface of the head. In addition, Heinzelmann, which the examiner cited in the non-final Office Action and the applicant disclosed in the IDS, clearly teaches some bristles can extend perpendicularly while another bristles, disposed on the same head, can extend obliquely.
	Applicant also argues the combined teaching of Moskovich with Wang would disclose a toothbrush where all peripheral bristles (first, second, third, and fourth peripheral bristles) extend at an oblique angle. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See MPEP 2145 III. Here, Wang teaches some bristles out of a plurality of bristles can be disposed obliquely on a head of a toothbrush. Therefore, Moskovich as modified by Wang teaches a toothbrush wherein bristles extending at oblique angles on the left and right sides of the toothbrush while maintaining perpendicular bristles on the top and bottom sides of the toothbrush. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723